News Release Kinross provides outlook for 2009 Production expected to rise by 32per cent ascost per ounce declines Toronto, Ontario, January 7, 2009 – Kinross Gold Corporation (TSX-K; NYSE-KGC) today provided its outlook for 2009 and an update on key developments. (This news release contains forward-looking information that is subject to the risks and assumptions set out in our Cautionary Statement on Forward-Looking Information located on page 6 of this news release. All dollar amounts in this news release are expressed in U.S. dollars, unless otherwise noted.) Highlights ● Production1 for the full year 2008 is expected to be in line with the previously stated guidance range of 1.8 to 1.9 million gold equivalent ounces, an increase of approximately 16 per cent over 2007 production. ● The average cost of sales1 for 2008 is expected to be in line with the previously stated guidance range of $425 to $445 per gold equivalent ounce. ● Full-year production for 2009 is expected to be approximately 2.4 to 2.5 million gold equivalent ounces, consistent with previously stated guidance for the year, an increase of approximately 32% over 2008 production. ● The average cost of sales per gold equivalent ounce for 2009 is expected to be in the range of $390-420. ● Capital expenditures for 2009 are forecast to be approximately $460 million. ● As mentioned previously, Kinross is now in the process of assessing goodwill impairment. As a result, Kinross expects to record a goodwill impairment accounting charge in the range of $900 million to $1.2 billion at year end, related primarily to goodwill recorded in the 2007 Bema acquisition. CEO Message Tye Burt, Kinross President and CEO, made the following comments in relation to Kinross’ 2009outlook: “Kinross had a truly outstanding year in 2008. We delivered on our commitments with record production, the successful start-up of our three growth projects, and two major acquisitions. Kinross went against industry trends by growing our production and cash flow while our costs decreased over the year. “In 2009, we will continue to execute on our strategic plan to grow cash flow and continually improve our portfolio of assets. Our three new projects at Paracatu, Kupol and Buckhorn are expected to increase production by approximately 32 per cent compared to 2008, while significantly reducing our overall cost of sales per ounce. As a result, we expect strong cash flow from our operations in “We will continue to pursue opportunities to optimize Kinross mines and new projects. At current operations, we will be driving improvements and organic growth, including our heap leach project at Fort Knox, as well as potential expansions at Paracatu and Maricunga which are under preliminary review. We will also be preparing the foundations for our next round of new projects, including Lobo Marte and Fruta del Norte. In the third quarter, we also expect to update the market on options for Cerro Casale. KINROSS GOLD CORPORATION 40 King St. West, 52nd Floor TEL: 416-365-5123 Toronto, Ontario, Canada FAX: 416-363-6622 M5H 3Y2 TOLL FREE: 866-561-3636 www.kinross.com “As always, we will maintain a disciplined financial approach in order to preserve our liquidity and financial flexibility, while maximizing opportunities for further growth and increased cash flow.” 2008 preliminary operating results In 2008, Kinross expects to have produced approximately 1.8 to 1.9 million gold equivalent ounces, in line with its previously stated guidance for the full year. Based on a preliminary review of fourth quarter costs, Kinross expects its full-year average cost of sales for 2008 to to be in line with its previously stated cost of sales guidance range of $425 to $445 per gold equivalent ounce.
